Exhibit 10.37


Milacron Inc.
Temporary Enhanced Severance Plan

Award Letter



      You have been selected as a participant in the Milacron Inc. Temporary
Enhanced Severance Plan (the "Plan"). Your participation in the Plan is subject
to the terms and conditions of the Plan, which are incorporated in and made a
part of this Award Letter. Capitalized terms used but not defined in this Award
Letter have the meanings as used or defined in the Plan.

      1.   Severance Multiple.  Subject to all the terms and conditions of the
Plan and this Award Letter, you shall participate in the Plan with a Severance
Multiple of 24 months. Your participation in the Plan shall not become effective
unless you have signed and returned this Award Letter to Brad Baker at 2090
Florence Avenue, Cincinnati, Ohio 45206 on or before November 17, 2003.

      2.   Release.  You acknowledge and agree that you shall not be entitled to
any benefits under the Plan unless you execute a Release, at the time benefits
are requested (as provided in Section 2(b) of the Plan), in favor of the Company
and others as set forth in the Release, relating to all claims or liabilities of
any kind relating to your employment with the Company or its subsidiaries and
the termination of such employment.

      3.   Restrictive Covenants.  You acknowledge and agree that, as a
condition to your participation in the Plan and your receipt of any benefits
under the Plan, you will be subject to certain restrictive covenants (including
but not limited to covenants not to compete with the Company, not to solicit or
hire employees or clients of the Company, and not to disclose information
relating to the Company's relationships with its customers or other confidential
information), for a period equal to your Severance Multiple as stated above.

      4.   Confidentiality.  You agree to keep confidential the terms of the
Plan and your selection to participate in the Plan, provided that you may
disclose such information to your spouse, personal attorney and personal
financial and tax advisors, whom you will advise of the confidentiality
obligation.

      5.   Plan Language.  You acknowledge that you have received a copy of the
Plan, that you have read the Plan and understand your rights and obligations
under the Plan, and that you agree to be bound by the terms and conditions of
the Plan.

      6.   Governing Law.  Except to the extent preempted by ERISA, this Award
Letter shall be governed by and construed in accordance with the laws of the
State of Ohio without reference to principles of conflict of laws.

                                    MILACRON INC.                            
   

--------------------------------------------------------------------------------

                                    by                                

--------------------------------------------------------------------------------

AGREED AND ACCEPTED                            

--------------------------------------------------------------------------------

                            [Name of Participant]                            